Citation Nr: 1506300	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  13-06 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess of 10 percent for service-connected tinnitus.

2.  Entitlement to an increased initial evaluation in excess of 10 percent for service-connected mild T12-L1 disc herniation with degenerative disc disease.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for an umbilical hernia.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1984 to January 1990 and from December 2008 to February 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 and January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran participated in a Board hearing in September 2013.  A transcript is of record and has been reviewed.

A review of the Veteran's electronic claims file revealed copies of VA outpatient treatment records and a copy of the 2013 Board hearing brief.  There was additional evidence added to the record after the issuance of the December 2012 statement of the case both prior to and after certification of the issues to the Board.  The Board finds that this additional evidence was neither relevant such that the issuance of a supplemental statement of the case was required as set forth in 38 C.F.R. § 19.37(a), nor pertinent such that solicitation of a waiver was necessary as set forth in 38 C.F.R. § 20.1304(c) in regard to the issue decided herein. 

The issues of entitlement to an increased initial evaluation for service-connected mild T12-L1 disc herniation with degenerative disc disease as well as entitlement to service connection for bilateral hearing loss and an umbilical hernia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran experiences chronic bilateral tinnitus; he has been assigned a rating of 10 percent, the maximum schedular rating available under 38 C.F.R. § 4.87, Diagnostic Code 6260; and there are no unusual or exceptional features associated with his disability. 


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 10 percent for bilateral tinnitus have not been.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 369 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  In any event, VCAA notices were mailed to the Veteran in January 2011 and October 2011.  Accordingly, VA's duty to notify has been satisfied.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records and VA medical records have been obtained.  VA provided the Veteran with an adequate medical examination in November 2011.  The examination is adequate because it contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  It also addressed the functional effects caused by the Veteran's tinnitus, to include the effects on his occupation and usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.



Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, only the specific factors as enumerated in the applicable rating criteria may be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Tinnitus is evaluated under Diagnostic Code 6260, which provides that a maximum schedular rating of 10 percent is to be assigned for recurrent tinnitus.  Note 2 following the Diagnostic Code states: "assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head."  38 C.F.R. § 4.87, Diagnostic Code 6260 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3 (2014).

Background

The Veteran contends that his service-connected tinnitus is more disabling than reflected by the 10 percent rating initially assigned.

The Veteran was administered a VA audiological examination in November 2011.  At the examination, the examiner noted that the Veteran had complaints of recurrent tinnitus that consisted of constant ringing in his bilateral ears.  The Veteran was diagnosed with tinnitus.  The Veteran indicated that his tinnitus did not impact the ordinary conditions of his daily life, including the ability to work. 

Analysis

Regarding the Veteran's claim for an initial rating in excess of 10 percent for tinnitus, the Board notes, as discussed above, that the VA audiological examination conducted during the pendency of the claim reflects that the Veteran has bilateral tinnitus. 

The evidence reflects that the Veteran experiences constant bilateral tinnitus.  He has been assigned an initial 10 percent rating throughout the pendency of the claim.  Because 10 percent is the highest schedular rating allowed for tinnitus, there is no legal basis for the assignment of a higher schedular rating.

The Board notes that the assignment of separate 10 percent ratings for each ear is also not permissible.  According to 38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2, only a single evaluation for recurrent tinnitus is allowable.  The United States Court of Appeals for the Federal Circuit has affirmed VA's longstanding interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, regardless of whether the tinnitus was unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (addressing previous versions of Diagnostic Code 6260).  Consequently, the claim for a higher schedular rating for tinnitus must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  In particular, the Board notes that the November 2011 VA audiological examination report describes the effects of the Veteran's hearing impairments on his daily life.  See Martinak, 21 Vet. App. at 447.  In particular, the Board notes that the Veteran reported that he had trouble understanding the speech of others and had difficulty distinguishing conversation from any background noise present.  The Board also finds that at no time have the disabilities under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  In particular, at the 2013 Board hearing, when asked to describe the extent of his condition, he reiterated the fact that his tinnitus was constant, resulted in an interference with hearing, and consisted of a high pitch noise.  These complaints are not unusual or exceptional features of his disability.  It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Thus, based on the record before it, the Board does not find that the evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are those specifically contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand to the RO for referral of the rating issues to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran has not contended that his tinnitus alone renders him unemployable and the other evidence of record does not otherwise suggest that this is the case.  For these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.

For all the foregoing reasons, the Board finds that the claim for an initial rating in excess of 10 percent for tinnitus must be denied.  This is so for the entirety of the claim period.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for a higher rating, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to an increased initial evaluation in excess of 10 percent for service-connected tinnitus is denied.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims.

Back

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

The Veteran contends that his service-connected mild T12-L1 disc herniation with degenerative disc disease is worse than currently reflected by his evaluation of 10 percent.  At the 2013 Board hearing, the Veteran specifically indicated that the pain from this condition had continually worsened, negatively affecting his quality of life.

The Veteran was provided with a VA examination in May 2011.  It was noted that the Veteran complained of pain and 3 to 4 flare-ups per year.  It was also noted that the Veteran had claimed 3 incapacitating episodes within the previous 12 months, but it was found that there was no doctor-ordered bed rest.  Range of motion testing revealed a flexion of 90 degrees and extension and bilateral lateral flexion and rotation of 30 degrees each.  Pain was noted on initial iterations.  There was no additional pain or loss of motion on repetition.  It was noted that the Veteran had no loss of motion.  There was no evidence of spasms.  Arthritis was verified by x-ray.

In a May 2012 VA outpatient treatment record it was noted that the Veteran was seen for complaints of increased low back pain.  Upon objective testing, it was found that the Veteran had a mild loss of motion for the lumbar spine and that he also had palpable spasms.

Although the May 2011 VA examination was adequate at its respective time, its contrast with the newer findings of treatment showing loss of motion and spasms as well as the Veteran's subsequent contentions of a worsening condition must be reconciled.  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 § C.F.R. § 3.159 (2014).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  Here, it is also noted that the Veteran's last examination is almost four years old and he contends that his condition has worsened since that time, as the concurrent medical evidence also appears to suggest.  As such, the Veteran should be afforded a new VA examination in order to ascertain the current level of severity of his service-connected mild T12-L1 disc herniation with degenerative disc disease.

Bilateral Hearing Loss

The Veteran contends that he currently has hearing loss that is related to military service.

The Veteran was administered a VA audiological examination in November 2011.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        10
        5
        5
        5
        20
LEFT
        10
        10
        10
        15
        25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  Audiogram revealed bilateral sensorineural hearing loss.  The examiner opined that this condition was as least as likely as not related to military service.  In support, he provided that the Veteran's November 2008 military service audiogram showed a threshold shift in the right ear, but his current findings did not reflect hearing loss for VA purposes.

Since that examination and at the 2013 Board hearing, the Veteran has indicated that his hearing has worsened, stating that he has trouble understanding his girlfriend, who tells him to use his "inside voice" and gets upset when she has to repeat herself.

As such, although the November 2011 VA audio examination was adequate at the time, the Board will afford the Veteran another examination.

Umbilical Hernia

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr, 21 Vet. App. at 303.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran contends that his currently diagnosed umbilical hernia is related to symptoms of pain he experienced in the umbilical region while in military service.

It is noted in the Veteran's service treatment records that he was treated for an inguinal hernia in service.  There are no notations regarding any complaints or diagnosis of a hernia affecting the umbilical region.

Nonetheless, the Veteran testified at his 2013 Board hearing that he experienced bulging and symptoms of pain in his umbilical region during service and continued until he was treated for an umbilical hernia post-service.  He specifically noted that these symptoms were separate and distinct from the symptoms that he had experienced in relation to his inguinal hernia.  

Although he diagnosed the Veteran with an umbilical hernia, it does not appear that the May 2011 VA examiner attempted to opine regarding the etiology of that condition.  Accordingly, a remand is necessary to obtain such an opinion.  The examiner should be asked to opine as to whether, based upon a thorough review of the Veteran's contemporaneous medical treatment for his umbilical hernia, it is possible that the pathology of such condition indicates that it could have begun in service as the Veteran described.

Additionally, as this case must be remanded for the foregoing reasons, recent VA records should also be obtained. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated from January 2014 to the present.  

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of his T12-L1 disc herniation with degenerative disc disease.  The examiner must review the record in conjunction with the examination.  All indicated tests, including x-rays and range of motion studies in degrees, should be performed and the results reported.    

The examiner should describe all symptomatology related to the Veteran's service-connected low back disability.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also state whether the Veteran's lumbar spine disability results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months.  

The examiner is additionally asked to identify any neurological findings related to the Veteran's low back disability.  The examiner should describe fully the extent and severity of those symptoms.  The examiner should identify specifically the exact nerves which are affected and describe the severity of disability, including any paralysis that is found.  

3. Schedule the Veteran for a VA audio examination by a qualified examiner to provide a current assessment of the Veteran's hearing and whether he may have a hearing loss for VA purposes. 

The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. All required testing must be performed.

The examiner should render an opinion, consistent with sound medical judgment, as to the following: is it at least as likely as not (50 percent or greater probability) that the currently diagnosed hearing loss is etiologically related to in-service noise exposure?  The examiner must consider and discuss the November 2011 VA audiological examination report.   

4. Obtain an opinion to the May 2011 umbilical hernia examination report.  The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

The examiner should render an opinion, consistent with sound medical judgment, as to the following: is it at least as likely as not (50 percent or greater probability) that the currently diagnosed umbilical hernia had its onset in service or is otherwise related to any incident or event of service?  In so opining, in light of the Veteran's contention that he experienced symptoms in the summer/fall of 2009, his discharge from service in February 2010, his complaints noted on VA exam in May 2010, and his surgery in June 2011, and given the nature of umbilical hernias and the presentation of the Veteran's umbilical hernia, the examiner must indicate the likelihood the umbilical hernia had its onset in service.  

The examiner should set forth a complete rationale for the conclusions reached.   If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 , 3.655 (2014). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7. After completing the above action, the claims must be readjudicated. If the claims remain denied, an SSOC must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


